DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “the elevator…projected on a plane orthogonal…out of surfaces forming the elevator” is unclear. First, it is unclear how the elevator can be projected on a plane. Second, the limitation “out of surface forming the elevator” is unclear with respect to the context of the claim (i.e. is this limitation with respect to “the elevator” limitation or “the first surface and the second surface” limitation). 
Regarding claim 7, the limitation “when the distal end portion main body is projected on a plane orthogonal to the axial direction” is unclear. It is unclear how the Claims 8-9 are rejected due to their dependency on claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohno (US 7,771,349).
Regarding claim 1, Kohno discloses an endoscope (100, figure 1) comprising: an insertion part (118, figure 1) that is provided with a treatment tool insertion channel (174, figure 4a); a distal end portion main body (114, figure 1) that is provided at a distal end of the insertion part (see figure 1); an elevator housing portion (see location of 140, figure 2) that is provided in the distal end portion main body and is open in a first direction perpendicular to an axial direction of the distal end portion main body (see figure 2); a treatment tool outlet (see space 172, figure 4a) that is open to an inside of the elevator housing portion and communicates with the treatment tool insertion channel; and an elevator (170, figure 4a) that is disposed inside the elevator housing portion and is provided to be rotatable about a rotation shaft between an elevated position and a fallen position (see figure 4a), wherein the elevator has a first surface and a second surface inside a facing region facing the treatment tool outlet in a state 

    PNG
    media_image1.png
    441
    616
    media_image1.png
    Greyscale

Regarding claim 2, Kohno further discloses when the elevator which is in a state positioned at the elevated position is projected on a plane orthogonal to the axial direction of the treatment tool insertion channel (see figure 4a | see 112b above), out of surfaces forming the elevator (see 112b above, the first surface and the second surface are surfaces disposed inside a region where the treatment tool outlet is formed (see figure 4a).  
Regarding claim 3, Kohno further discloses in a state where the elevator is positioned at the fallen position, the second surface is disposed outside the facing region (see figure 4a).  
Regarding claim 4, Kohno further discloses when seen from the rotation shaft direction of the elevator, the second surface is disposed on a distal end side in the axial direction of the distal end portion main18 body from the rotation shaft in a case where the elevator is positioned at the fallen position (see figure 4a).  
Regarding claim 5, Kohno further discloses the distal end portion main body has a cleaning communication hole (hole/space where 176 is located, figure 4a) which is formed by penetrating a bottom wall portion on an opposite side to the opening side of the elevator housing portion (see figure 4a).  
Regarding claim 10, Kohno further discloses an ultrasonic transducer (132, figure 2) that has a plurality of ultrasonic vibrators (multiple ultrasonic oscillators; Col. 4, line 22) on a distal end side of the distal end portion main body (see figure 2).

Claim(s) 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaki (US 3,561,432).
Regarding claim 1, Yamaki discloses an endoscope (see figure 1) comprising: an insertion part (7, figure 1) that is provided with a treatment tool insertion channel (45, figure 2); a distal end portion main body (1, figure 1) that is provided at a distal end of the insertion part (see figure 1); an elevator housing portion (48, figure 2) that is provided in the distal end portion main body and is open in a first direction perpendicular to an axial direction of the distal end portion main body (see figure 2); a treatment tool outlet (see inside chamber 48, figure 2) that is open to an inside of the elevator housing portion and communicates with the treatment tool insertion channel (see figure 2); and an elevator (49, figure 2) that is disposed inside the elevator housing portion and is 

    PNG
    media_image2.png
    216
    383
    media_image2.png
    Greyscale

Regarding claim 7, Yamaki further discloses the distal end portion main body has an observation window (3, figure 1) of which a position in the first direction is disposed on the opening side of the elevator housing portion when the distal end portion main body is projected on a plane orthogonal to the axial direction of the distal end portion main body (see figures 1-2).  
Regarding claim 8, Yamaki further discloses the observation window is disposed on a proximal end side in the axial direction of the distal end portion main body from the elevator housing portion (see figures 1-2).  
Regarding claim 9, Yamaki further discloses the observation window is disposed to be offset from the elevator housing portion in a second direction perpendicular to the first direction (see figures 1-2).  

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hiraoka (US 2018/0092512); Hosogoe (US 2017/0290566).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        October 22, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795